DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 05/14/2021, in which, claims 1-11, are pending. Claim 1 is independent. Claims 2-11, are dependent.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement

The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over MORI (USPAP 2016/0119494), in view of ISHIDA (USPAP 2016/0309094 A1)

Referring to claim 1, Mori teaches an image reading apparatus ([as shown in fig 1]), comprising: an image reading device that performs image reading of an original document to generate a read image, ([0042] the scanner 100 thereafter processes the acquired image data 50, which represents the entire image read by the reading head 21] see 0042); and 
a control device (30 of fig 2) that includes a processor (31 of fig 2) and functions, through the processor operating in accordance with a control program, ([as shown in FIG. 2, the scanner 100 includes a controller 30, which includes a central processing unit (CPU) 31, a read-only memory (RAM) 33, a non-volatile RAM (NVRAM) 34, see 0033-0034]) as: 
an edge shape detector ([scanner 100 of fig 1]) that uses as a target image the read image or an image obtained by subjecting the read image to predetermined image processing ([the scanner 100 may detect the leading edge and the trailing edge of the image of the original sheet from the image data 50 and, based on the detected 
a missing part determiner that determines, (see [0055-0056]), based on the detected edge shape, whether or not a missing part of the document image has occurred, ([the scanner 100 obtains a position of the leading end and/or the trailing end of the original sheet which is being conveyed based on the driving amount of the conveying motor 51 after the leading end or the trailing end of the original sheet is detected by the conveying sensor 62] see 0038-0039]).
Although Mori teaches the scanner 100 obtains a position of the leading end and/or the trailing end of the original sheet as shown in fig 1-3, as discussed above.
However, Mori doesn’t exprecilly teach an edge shape detector that uses as a target image.
 ISHIDA in the same area of image capturing and processing system, teaches an edge shape detector that uses as a target image, ([see 0116], the geometrical arrangement detecting section 111 and 112  of fig 3 carries out processing (straight line extraction processing) of extracting, from the feature region, groups of edge pixels arranged in a shape of a line segment which groups form upper, left, right, and lower sides of a rectangle which is a boundary between the rectangular captured object and the background and specifying approximate straight lines to the extracted groups of edge pixels]).  MORI could be modified with the teachings of ISHIDA. It should be clear 
This modification would have been obvious to one having ordinary skill in the art at the time of the invention was made. As result that has been improved in the same way as the claimed invention, and the result would have been predictable so that the combination more easily implemented. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention.

Referring to claim 6, Mori teaches an image reading apparatus ([as shown in fig 1]), comprising: an image reading device that performs image reading of an original document to generate a read image, ([0042] the scanner 100 thereafter processes the acquired image data 50, which represents the entire image read by the reading head 21] see 0042), wherein the edge shape detector detects, in a non-end section where both lateral end portions of a predetermined width in the target image are excluded from the target image, the edge shape of the at least one of the leading edge and the trailing edge of the document image in the target image, and the edge shape detector sets the predetermined width in association with a predetermined maximum angle of skew in skewing of the original document during image reading of the original document, ([0054] For another example, as shown in FIG. 9, the original sheet may skew to incline largely, and a corner of the original sheet may exceed beyond the readable range]).

Claims objected having Allowable subject 

Claims 2-5, 7-9 and 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677